Case 17-20796-TLM       Doc 41    Filed 03/25/19 Entered 03/25/19 15:50:37           Desc Main
                                  Document     Page 1 of 2
 C. Barry Zimmerman
 Chapter 13 Trustee
 P.O. Box 1240
 Coeur d’Alene, ID 83814
 (208) 664-6100 - Telephone
 (208) 664-4737 - Facsimile
 cbarryz13@gmail.com




                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO




 IN RE:                                              CHAPTER 13
 Volking, David P                                    CASE NO 17-20796


                                                     TRUSTEE’S WITHDRAWAL OF
                                                     MOTION TO DISMISS




        NOW COMES C. Barry Zimmerman, the standing Chapter 13 Trustee for the United
 States Bankruptcy Court for the District of Idaho and withdraws his Motion to Dismiss dated




        DATED: 3/25/2019

                                                    /s/ C. Barry Zimmerman  ___
                                                    C. Barry Zimmerman, Trustee




 TRUSTEE’S WITHDRAWAL OF MOTION TO DISMISS - 1
Case 17-20796-TLM        Doc 41    Filed 03/25/19 Entered 03/25/19 15:50:37        Desc Main
                                   Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on March 25, 2019, I filed the foregoing electronically
 through the CM/ECF system, which caused the following parties or counsel to be served by
 electronic means, as more fully reflected on the Notice of Electronic Filing:

 Office of the U.S. Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Attorney: Jeffrey Andrews

 AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants in the manner indicated:

        Via first class mail, postage prepaid addressed as follows:




                                                            /s/ Lori Zimmerman
                                                     Lori Zimmerman, Administrator




 TRUSTEE’S WITHDRAWAL OF MOTION TO DISMISS - 2
